PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/365,624
Filing Date: 14 June 2014
Appellant(s): Schlumberger Technology Corporation
Real Party in Interest: Schlumberger Technology Corporation



__________________
Colby C. Nuttall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/21 appealing from the Office action mailed 06/25/21.
Status of Claim/Remarks
Claims 1-3, 5-17, 21, and 23-24 are pending with claims 1-3, 5-12, 16-17, 21, and 23-24 being examined, claims 13-15 deemed withdrawn, and claims 4, 18-20, and 22 canceled. 

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 06/25/21 are presented below.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 5-12, 16-17, 21, and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al (US 20100243480; hereinafter “Jiang”; already of record)  in view of Lawrence et al (Lawrence et al. Ferrocene sulfonates as electrocatalysts for sulfide detection; Electrochimica Acta; 52, (2006), p. 499-503; hereinafter “Lawrence”; already of record) in view of Issa et al (Issa et al. Potentiometric measurement of state-of-charge of lead-acid battery by using a bridged ferrocene surface modified electrode. Journal of Power Sources. (2006); 158, p.1034-1038; hereinafter “Issa”; already of record) and in further view of Lafitte et al (US 20110162977; hereinafter “Lafitte”; already of record).
As to claims 1, 2, and 3 Jiang teaches an electrochemical sensor for an analyte (Jiang; Title [6] Fig. 1-8) comprising a body supporting a working electrode and counter electrode, and a first redox active compound, the first redox system comprises a ferrocene, and an aqueous electrolyte where the first redox active compound is dissolved in the aqueous electrolyte (Jiang teaches a chamber with electrodes and reagents as an aqueous solution which include aqueous ferrocene redox compound; [13-15, 40]); a controller including one or more components that 
Although Jiang teaches the first redox active compound is ferrocene, Jiang does not specifically teach where the first redox active compound being a sulfonated salt ferrocene.  However, Lawrence teaches the analogous art of electrochemical sensing (Lawrence; abstract) using ferrocene sulfonate salt (Lawrence teaches various ferrocene sulfonate salts including potassium; p. 499, 500, 501, 503).  It would have been obvious to one of ordinary skill in the art to have used the potassium ferrocene sulfonate salt of Lawrence instead of the ferrocene of Jiang because Lawrence teaches that potassium ferrocene sulfonate salt enables diffusion controlled redox reactions (Lawrence; abstract), and that it enables the detection of sulfides and thiols (Lawrence; p. 499,503), and also improves the instability (Lawrence; p. 500). 
Modified Jiang does not specifically teach a ferrocenophane with at least one bridging group comprising a continuous chain of three to six carbon atoms covalently attached to and connecting two cyclopentadiene rings. However, Issa teaches the analogous art of an electrochemical sensor with ferrocenophane as a redox system with at least one bridging group comprising a continuous chain of three to six carbon atoms covalently attached to and connecting two cyclopentadiene rings (Issa teaches bridged ferrocenophanes which are much more chemically stable than ferrocene; p. 1035 col. I. Specifically, Issa teaches “This paper examines the use of various bridged ferrocene derivatives, which are more stable than ferrocene…” on p. 1035 col. I. The examiner notes that a bridged ferrocene is a ferrocenophane).  One of ordinary skill in the art at the time of the invention would have been motivated to modify the sulfonated ferrocene salt redox compound in modified Jiang to be a bridged ferrocene (ferrocenophane) redox compound of Issa, resulting in ferrocenophane sulfonate salt, because Issa teaches the advantages of ferrocenophane being more stable than ferrocene (Issa; p. 1035 col. I).
Modified Jiang teaches the reference electrode comprises a first redox active compound (see above); however, modified Jiang does not specifically teach a second redox active compound differing in sensitivity to that of the first redox active compound. However, Lafitte teaches the analogous art of an electrochemical sensor (Lafitte; Title [17]) with a first and second redox active compound (Lafitte teaches first redox “R” and second redox “I”; [12, 13, 17, 26, 27, 70-72, 117] Figs. 1, 11) and where the second redox active compound as part of the first redox active compound and the second redox compound as an aromatic quinone or hydroxylamino-substituted aromatic moiety which displays a reversible reduction or oxidation at a voltage sensitive to a concentration of hydrogen ion (Lafitte teaches anthraquinone [28, 72] and hydroxylamino [82]. Lafitte teaches redox species I on the substrate #10, where the I is anthraquinone which is sensitive to hydrogen; [2, 26, 28, 70-72] & Figure 1 & [117] Fig. 11. Lafitte teaches first redox “R” as ferrocene and second redox “I” as anthraquinone or hydroxylamino, where the compound is the joint combination of the two redox components; [12, 13, 17, 26, 27, 70-72, 117] Figs. 1, 11). It would have been obvious to one of ordinary skill in the art to have attached the ferrocenophane of modified Jiang to include a second redox compound of an aromatic quinone or hydroxlamino of Lafitte because Lafitte teaches that using two redox compounds forms a sensor with a redox active but pH insensitive/independent group and a pH sensitive/dependent redox group (Lafitte; abstract [80]) and also because Lafitte teaches that adding a second anthraquinone or hydroxylamino redox compound enables a detection of hydrogen ion concentration (Lafitte; [12]) and also because Lafitte teaches that two redox systems on the same sensor provides for detection with different sensitivities to the species to be detected such that one redox system is insensitive to the same species to serve as a reference (Lafitte; [16, 22, 26, 29, 30]), and that using two redox systems as part of the sample molecule avoids problems previously encountered, including loss of stability and preventing the reversibility interference of redox reactions (Lafitte; [17]).
Although the modification of Jiang is silent to the redox compound being stable at temperatures of about 120 °C, the modified prior art teaches a ferrocenophane sulfonate salt (The sulfonated ferrocene salt redox compound in Jiang/Lawrence to be a bridged ferrocenophane redox compound of Issa, resulting in ferrocenophane sulfonate salt, is discussed previously).  The ferrocenophane sulfonate salt of modified Jiang is expected to be stable at the temperature of 120 degrees C as it is the same material of applicants/appellants instant invention and therefore would be expected to behave the same.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.   Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
As to claims 5-6 and 21, modified Jiang teaches the sensor according to claim 1 (see above) where the reference electrode comprises a first redox active compound and the working electrode includes a second redox active compound (see above).
Modified Jiang does not specifically teach a second redox active compound attached to the first redox active compound and the second redox compound as an aromatic quinone or hydroxylamino-substituted aromatic moiety which displays a reversible reduction or oxidation at a voltage sensitive to a concentration of hydrogen ion. However, Lafitte teaches the analogous art of an electrochemical sensor (Lafitte; Title [17]) with a first and second redox active 
As to claim 7, modified Jiang teaches the sensor according to claim 1 (see above) where the first redox active system comprises at least one ionic group (Modified Jiang to include the ferrocenophane sulfonate has already been discussed in claim 1 supra
As to claim 8, modified Jiang teaches a sensor according to claim 1 (see above), where the control unit includes voltammetric means to apply variable voltage to the working electrode of the electrochemical sensor and measure current while the voltage is systematically varied (Jiang teaches voltammograms; Fig. 7-8 [37, 40].  Issa also teaches this on page 1035 column II).
As to claim 9, modified Jiang teaches a downhole tool for measuring characteristic parameters of wellbore fluids (Jiang; [16, 29]), comprising the electrochemical sensor in accordance with claim 1 (see above).
Note: Claims 9-12 contain a large amount of functional language and language related to intended use (ex: “for…”, “configured to…”,etc.).  However, functional language and intended use recitation does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 10, modified Jiang teaches the downhole tool according to claim 9 (see above) which is configured to be suspended in a hydrocarbon wellbore (Jiang; [16, 29]).
As to claim 11, modified Jiang teaches the downhole tool according to claim 9 (see above) which is a wireline tool or a slickline tool (Jiang; [16, 29]).
As to claim 12, modified Jiang teaches the downhole tool according to claim 9 (see above) which is configured to be suspended in a well for monitoring groundwater (Jiang; [16, 29]).
As to claim 16, modified Jiang teaches the electrochemical sensor according to claim 1 (see above), where the sulfonated salt ferrocenophane includes potassium [3] ferrocenophane sulfate (The modification of the sulfonated ferrocene potassium salt redox compound in Jiang/Lawrence to be a bridged ferrocenophane redox compound of Issa, resulting in potassium [3] ferrocenophane sulfate, is discussed previously in claim 1).
As to claim 17, modified Jiang teaches the electrochemical sensor according to claim 1 (see above), where the electrochemical sensor is a hydrogen sulfide sensor or a thiols sensor (Although relating to the intended use of the sensor, Jiang teaches sensing hydrogen sulfide; [13-16]).
As to claim 23, modified Jiang teaches the electrochemical sensor of claim 1 (see above), wherein the analyte includes hydrogen ions and the sulfonated salt ferrocenophane is insensitive to the concentration of the analyte (The modification of modified Jiang to detect hydrogen ions as in Lafitte has already been discussed in claim 1 above where Lafitte teaches using the second redox active compound to detect hydrogen ions.  Further, the examiner notes that what the analyte includes is not part of the sensor device as is related to an intended use, and that the modification of Jiang to be a sulfonated salt ferrocenophane as discussed in claim 1 would result in a compound insensitive to hydrogen ion analytes as this is the same material as in the instant invention and would be expected to have the same properties (see MPEP 2112.01)).  
As to claim 24, modified Jiang teaches the electrochemical sensor of claim 1 (see above), wherein the aqueous electrolyte is retained by a membrane and the reference electrode and the analyte are in contact with the aqueous electrolyte, a molar quantity of the analyte being at least 100 times greater than a molar quantity of the first redox active compound (Jiang teaches a chamber with electrodes and reagents as an aqueous solution with a membrane; [12-15, 34, 40, 41]. The examiner notes that the analyte is not part of the claimed sensor device and therefore the concentration relationship of the analyte to the first redox compound is dependent on the use of the device which could be placed in any concentration of analyte solution).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
.

(2) Response to Arguments
Appellants argue on pages 10-11 of their appeal brief that a PHOSITA (person having ordinary skill in the art) would not modify a ferrocene to be a bridged ferrocene as in Issa because Issa teaches that the alkanethiol group, not the bridged ferrocene, improves retainability on a gold surface.  Specifically, appellants argue that Issa teaches away from replacing the alkanethiol group of Issa with a sulphonated salt because Issa teaches the importance of using the alkanethiol group to improve retainability of the bridged ferrocene on a gold substrate and for use in H2SO4 media.  Appellants also argue that Issa identifies problems of stability with bridged ferrocene and solves it by adding an alkanethiol group. However, the examiner asserts that appellants are mischaracterizing the examiners rejection, and the examiner respectfully disagrees. The examiner is not using Issa to modify or include the alkanethiol group, but instead is using Issa to teach that ferrocenophanes (bridged ferrocenes) are more stable than ferrocene (Issa teaches “bridged ferrocene derivatives, which are more stable than ferrocene…” on p. 1035 col. I). The examiner does agree that Issa on pages 1035 and 1038 discusses that the alkanethiol improves the stability of ferrocenophane on gold substrates in H2SO4 media, but the main reason Issa uses the thiol attachment is to provide a mechanism of attachment to a gold surface (Issa teaches “the attachment of thiol group to ferrocene provides a mechanism through which ferrocene…can be attached to a gold surface” in p. 1035 col. I). However, the examiner notes that the primary reference Jiang is using the ferrocene in an aqueous media (see Jiang citations in claim 1 rejection above), and that the examiner is not attempting to use the modified ferrocenophane on a gold substrate or in H2SO4 media.  Although Issa teaches advantages of including an 2SO4 media, Issa does not actually teach away from using a bridged ferrocene to make ferrocene more stable as there is no disclosure in Issa that a bridged ferrocene (ferrocenophane) would not be more stable than ferrocene in an aqueous environment. Therefore, a PHOSITA would be suggested to at least try to bridge ferrocene to create a more stable ferrocene as suggested by Issa because Issa teaches that bridged ferrocenes are more stable than ferrocene (Issa; p. 1035 col. I).  One of ordinary skill in the art at the time of the invention would have been motivated to modify the sulfonated ferrocene salt redox compound in modified Jiang to be a bridged ferrocene (ferrocenophane) redox compound of Issa, resulting in ferrocenophane sulfonate salt, because Issa teaches the advantages of ferrocenophane being more stable than ferrocene (Issa; p. 1035 col. I).

Appellants argue on page 12 of their appeal brief that the examiners reasoning to modify Jiang’s modified ferrocene with Issa’s bridged ferrocene is insufficient and inconsistent with Issa’s results.  Specifically, appellants argue that Issa teaches that bridged ferrocenes did not improve stability and that instead it was the alkanethiol group. The examiner does not find this argument persuasive. The examiner is using Issa to teach that ferrocenophanes (bridged ferrocenes) are more stable than ferrocene (Issa teaches “bridged ferrocene derivatives, which are more stable than ferrocene…” on p. 1035 col. I). Appellants statement that bridged ferrocenes do not improve stability is speculative, since there is no evidence or proof that making ferrocene a bridged ferrocene would not increase the stability. To the contrary, Issa appears to explicitly acknowledge that bridged ferrocenes improve stability (Issa teaches “bridged ferrocene derivatives, which are more stable than ferrocene…” on p. 1035 col. I). The examiner does agree that Issa on pages 1035 and 1038 discusses that the alkanethiol improves the stability of ferrocenophane on gold substrates in H2SO4 media, but the main reason Issa uses the thiol attachment is to provide a mechanism of 2SO4 media.  Although Issa teaches advantages of including an alkanethiol group on bridged ferrocenes for the particular application of a gold substrate in H2SO4 media, Issa does not actually teach away from using a bridged ferrocene to make ferrocene more stable as there is no disclosure in Issa that a bridged ferrocene (ferrocenophane) would not be more stable than ferrocene in an aqueous environment. Therefore, a PHOSITA would be suggested to at least try to bridge ferrocene to create a more stable ferrocene as suggested by Issa because Issa teaches that bridged ferrocenes are more stable than ferrocene (Issa; p. 1035 col. I).  One of ordinary skill in the art at the time of the invention would have been motivated to modify the sulfonated ferrocene salt redox compound in modified Jiang to be a bridged ferrocene (ferrocenophane) redox compound of Issa, resulting in ferrocenophane sulfonate salt, because Issa teaches the advantages of ferrocenophane being more stable than ferrocene (Issa; p. 1035 col. I).

Appellants argue on pages 13-14 of their appeal brief that a PHOSITA would not have a reason to modify the ferrocence of Jiang into the sulfonated salt ferrocenophane of the instant claims without impermissible hindsight. Appellants also state that the examiner has not shown that the thiol bridged ferrocenes of Issa would read upon the claimed sulfonated salt ferrocenophanes.  However, the examiner respectfully disagrees with appellants assertions.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner directs appellants to the modifications of claim 1 above in the rejection above. Specifically, the examiner asserts that it would have been obvious to one of ordinary skill in the art to have used the potassium ferrocene sulfonate salt of Lawrence instead of the ferrocene of Jiang because Lawrence teaches that potassium ferrocene sulfonate salt enables diffusion controlled redox reactions (Lawrence; abstract), and that it enables the detection of sulfides and thiols (Lawrence; p. 499,503), and also improves the instability (Lawrence; p. 500). Further, the examiner asserts that one of ordinary skill in the art at the time of the invention would have been motivated to modify the sulfonated ferrocene salt redox compound in modified Jiang to be a bridged ferrocene (ferrocenophane) redox compound of Issa, resulting in ferrocenophane sulfonate salt, because Issa teaches the advantages of ferrocenophane being more stable than ferrocene (Issa; p. 1035 col. I).  Therefore, a PHOSITA would be suggested to at least try to bridge ferrocene to create a more stable ferrocene as suggested by Issa because Issa teaches that bridged ferrocenes are more stable than ferrocene (Issa; p. 1035 col. I). The examiner notes that the examiner is not using thiol bridged ferrocenes from Issa to read upon the claimed invention, but instead is using Issa to teach that ferrocenophanes (bridged ferrocenes) are more stable than ferrocene (Issa teaches “bridged ferrocene derivatives, which are more stable than ferrocene…” on p. 1035 col. I) (Also, see rejection above).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Benjamin R Whatley/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
 /JILL A WARDEN/ Supervisory Patent Examiner, Art Unit 1798              
                                                                                                                                                                                         /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.